Citation Nr: 9920280	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  94-17 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for impotence, claimed 
on a direct service incurrence basis and as secondary to 
service-connected prostatitis.

2.  Entitlement to an increased rating for prostatitis, 
currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1954 to March 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1993 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which denied the 
veteran's claim for an increased evaluation for service- 
connected prostatitis, to include the veteran's claim that 
his service-connected prostatitis caused impotence.  The RO 
later addressed the issue of service connection for 
impotence, claimed as secondary to prostatitis, as a separate 
issue.

By rating action of February 1999, the RO granted a 20 
percent evaluation for prostatitis.


FINDINGS OF FACT

1.  The claim for service connection for impotence on a 
direct service incurrence basis is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.

2.  Impotence is not causally related to the service-
connected prostatitis.

3.  The veteran's prostatitis is not productive of urination 
at intervals of one hour or less, and contracted bladder; the 
condition is primarily manifested by nocturia not more than 3 
to 4 times per night and no greater than marked obstructive 
symptomatology.  Symptoms of urinary incontinence or 
continual leakage have not been shown and the evidence does 
not reflect that pads are required; nor does the evidence 
show recurrent urinary tract infections.


CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of a well-grounded 
claim of entitlement to service connection for impotence on 
the basis of direct service incurrence.  38 U.S.C.A. § 
5107(a); (West 1991).

2.  Impotence is not proximately due to, the result of, or 
aggravated by the service-connected prostatitis.  38 U.S.C.A. 
§ 5107;  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).

3.  The criteria for an evaluation in excess of 20 percent 
for prostatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.115a Codes 7512, 7527 (1993); 38 
C.F.R. § 4.115a, § 4.115b, Code 7527 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By rating action of January 1964, the RO granted service 
connection for prostatitis for which a noncompensable 
evaluation was assigned.  The grant was based upon service 
medical records which showed that the veteran was treated for 
acute nongonococcic prostatitis in January 1957 and upon 
findings made upon VA examination conducted in December 1963 
at which time a diagnosis of a history of prostate trouble, 
recently treated, was made.

VA medical records dated in October 1992 when the veteran was 
seen on a follow up visit primarily due to cardiovascular 
symptomatology, showed that an impression of impotence was 
made.  

In March 1993, the veteran submitted a statement indicating 
that his service connected prostate condition had become 
worse and that it may have caused sterility.

A May 1993 medical record reveals that the veteran had filed 
a claim of entitlement to service connection for impotence 
which the veteran felt was related to a chronic prostate 
condition.

By rating action of November 1993, the RO denied a 
compensable evaluation for service connected prostatitis to 
include the veteran's claim that his service-connected 
prostatitis caused impotence.  That determination was 
appealed.

Additional VA medical records show that in August 1993 the 
veteran reported experiencing prostate problems.  An 
impression of impotence was made.  A November 1993 entry 
documents the veteran's complaints of persistent impotence 
and slow stream.  An impression of rule out prostatitis was 
made.

A VA examination was conducted in October 1994.  The veteran 
complained of a problem associated with his prostate and 
reported that he had experienced prostate problems in service 
in 1957.  Since that time he reported being treated 2-3 times 
over the years with the most recent treatment being 5-6 years 
earlier.  The veteran complained of a "mucous" drainage 
from the penis in the morning, but denied further discharge 
or burning with urination.  He reported that he had 
experienced difficulty having an erection over the past 4 
years, but that up to that point he had been able to have and 
sustain an erection.   The veteran's medical history revealed 
that he had been followed by VA every 6 months in order to 
rule out prostate cancer.  

The October 1994 examination report shows that the veteran 
had no difficulty urinating, had no urinary frequency at 
night, had no pain or tenesmus, and no pyuria.  It was also 
noted that the veteran was not incontinent.  An examination 
of the genital area revealed a slightly enlarged prostate.  
There was no tenderness present and there were no signs of 
any discharge with palpation of the prostate.  

The examiner opined that the veteran may have had some sort 
of discharge from the penis years earlier which could have 
been prostatitis.  The examiner indicated that it was 
difficult to say whether the veteran had some sort of 
sexually transmitted disease such as Chlamydia or gonorrhea.  
A history of and a diagnosis of hypertension was noted and 
the examiner indicated that it was not clear what medications 
the veteran was taking.  The examiner stated that the veteran 
had had recurrent prostatitis in the past and that according 
to the medical history he also had a history of impotence for 
the past 4 years possibly secondary to the prostate 
infection.  

By rating action of November 1994, a compensable evaluation 
for prostatitis was denied.  The claim of entitlement to 
service connection for impotency as secondary to service 
connected prostatitis was also denied. 

In July 1997, VA medical records dated from 1991 to 1997 were 
received.  These records included an entry dated in October 
1995 at which time on-going problems with enlarged prostate 
and urination were noted.  An entry dated in April 1996 
documented symptoms of nocturia, intermittent voiding and a 
decreased stream.  In September 1996, the veteran was seen 
due to prostate trouble for which he underwent flow rate 
testing.

By rating action of October 1997, the RO denied a compensable 
evaluation for prostatitis.  In a Supplemental Statement of 
the Case issued in November 1997, the claim of entitlement to 
service connection for impotence secondary to service 
connected prostatitis was denied.

The case came before the Board in June 1998 at which time it 
was remanded.

In July 1998, VA medical records dated from 1997 to 1998 were 
received which were negative for evidence of treatment for 
prostate problems or impotence.

A VA examination was conducted in November 1998.  The veteran 
complained of nocturia and reported that he awoke three times 
a night.  He also complained of decreased stream, some 
hesitancy, and obstructive voiding symptoms which had 
progressively gotten worse during the previous 5-6 years, for 
which he had been treated with the medications, hytrin and 
proscar.  It was noted that the veteran had recently 
undergone cystoscopy which had been done in the urology 
clinic and which revealed an enlarged, benign-appearing 
prostate on cystoscopic examination with a normal bladder and 
urethra.  It was also reported that the veteran's most recent 
prostate specific antigen (PSA) was .2 in August 1998 and 
that the last urinalysis was negative with no bacteria, no 
white blood cells (WBC's) and no red blood cells (RBC's).

Upon physical examination conducted by VA in November 1998, 
the veteran had a 50 gram prostate which was described as 
smooth, enlarged, and non-tender, with no bogginess, masses 
or nodules.  There were no masses or nodules on the 
testicles.  The veteran complained of erectile dysfunction 
for the last 5 years and it was noted that he did not get any 
erections.  It was noted that the veteran had developed 
significant medical problems in the last five years which 
would account for his erectile dysfunction.  The report 
indicated that the veteran was obese, and that he had 
hypertension, some vascular disease and a history of coronary 
artery disease and elevated cholesterol.  The examiner stated 
that all of these conditions were age-related organic causes 
of erectile dysfunction.  

The VA examiner opined that the history of prostatitis would 
not have any relationship to his organic impotence which was 
from his obesity and hypertension, and which had developed 
recently in the past few years.  It was also stated that the 
benign prostatic hypertrophy was also age-related and would 
occur in 50 percent of all males at the age of 60 in the 
United States as a normal pathological finding in all men of 
this age group and was not related to any of his prostatitis 
which occurred in the 1950's during service.  Impressions of 
benign prostatic hypertrophy with voiding obstructive 
symptoms and organic impotence probably due to hypertension 
and obesity, coronary artery disease and vascular disease, 
were made.

By rating action of February 1999, the RO granted an 
increased evaluation of 20 percent for prostatitis.  The 
claim of entitlement to service connection for impotence was 
denied.


I.  Entitlement to service connection for 
impotence, claimed on the basis of direct 
service incurrence or as secondary to 
service-connected prostatitis.

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injuries 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§  1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

Regulations also provide that service connection may be 
granted for any disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1998).

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439 (1995).

The threshold question as to the claims presented in this 
case is whether the claims are well-grounded under 38 
U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than an allegation; the claim 
must be accompanied by supporting evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is ordinarily required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In order for a claim for secondary service connection to be 
well-grounded, the appellant must present medical evidence to 
support the alleged causal relationship between the service-
connected disorder and the disorder for which secondary 
service connection is sought.  See Jones v. Brown, 7 Vet. 
App. 134 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Analysis
Direct service incurrence

The Board will initially address the claim of entitlement to 
service connection for impotence on the basis of direct 
service incurrence.  In this regard, the service medical 
records are negative for a diagnosis of impotence.  In fact, 
impotence was not initially diagnosed until decades following 
service.  

Moreover, the evidence does not contain competent medical 
evidence which establishes an etiological link between 
impotence and service.  

The Court has made clear that if service medical records do 
not show the claimed disability, and there is no medical 
evidence to link a current disability with the events in 
service or with a service-connected disability, the claim is 
not well grounded.  See Montgomery v. Brown, 4 Vet. App. 343 
(1993) [memorandum decision cited for persuasive reasoning 
per Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992)].  
Accordingly, the claim of entitlement to service connection 
for impotence on the basis of direct service incurrence is 
not well grounded and must therefore denied.

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded him greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
impotence on a direct service incurrence basis.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

As the appellant's claim for service connection for impotence 
on a direct service incurrence basis is not well grounded, 
the doctrine of reasonable doubt has not application to this 
part of his claim.

Secondary service connection

The Board has also considered the veteran's primary 
contention that his currently diagnosed impotence is 
secondary to his service connected prostatitis.  Initially, 
the Board has determined that upon this basis, the claim is 
well grounded.

In this case, a current diagnosis of impotence has been 
clearly established.  Accordingly, the critical inquiry is 
whether impotence is  proximately due to or the result of 
prostatitis.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996).  The Board also noted that 
additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (en banc). 

The evidence in this case includes two opinions pertaining to 
the etiological relationship between impotence and 
prostatitis.  In the first opinion, rendered upon VA 
examination conducted in 1994, the examiner stated that the 
veteran had had recurrent prostatitis in the past and that 
according to the medical history he also had a history of 
impotence for the past 4 years possibly secondary to the 
prostate infection.  

In the second opinion, provided upon VA examination conducted 
in 1988, the examiner opined that the history of prostatitis 
would not have any relationship to the veteran's organic 
impotence which was from his obesity and hypertension, and 
which had developed recently in the past few years.  It was 
also stated that the benign prostatic hypertrophy was age-
related and would occur in 50 percent of all males at the age 
of 60 in the United States as a normal pathological finding 
in all men of this age group and was not related to the 
prostatitis which occurred in the 1950's during service.  

The Board is charged with the responsibility of weighing the 
evidence and in this case the Board concludes that the 
evidence preponderates against the claim.  

The first opinion which spoke in terms of a "possibility" 
of an etiological relationship between impotence and 
prostatitis was sufficient to well ground the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  However, that 
opinion was speculative in nature and relied heavily on the 
veteran's medical history which even according to the 
examiner was not abundantly clear.  Moreover, in light of its 
uncertainty that opinion can neither be considered as 
supporting or negative to the veteran's claim.

In contrast, the second medical opinion was conclusive and 
was supported by reasoning including the veteran's medical 
history in addition to statistical data.  Accordingly, this 
opinion is afforded more weight and probative value. 
Unfortunately, inasmuch as this opinion was negative to the 
veteran's claim, and since there has been no competent 
clinical evidence presented which actually supports the 
veteran's claim, the Board thereby concludes that the weight 
of the evidence is against the claim of entitlement to 
service connection for impotence claimed as secondary to 
service connected prostatitis and that it must therefore be 
denied. 


II.  Entitlement to an increased rating 
for prostatitis, currently evaluated as 
20 percent disabling.

Criteria

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

It is essential that each disability be viewed in relation to 
its history, and that medical examinations are accurate and 
fully descriptive emphasizing limitation of activity imposed 
by the disabling condition.  38 C.F.R. § 4.1.  Medical 
evaluation reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  Such evaluations also 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. § 4.10 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Analysis

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  

In order to present a well grounded claim for an increased 
rating of a service-connected disability, the veteran need 
only submit his or her competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  Proscelle, 2 Vet. App. at 631, 632; see also 
Jones v. Brown, 7 Vet. App. 134 (1994).  The veteran has 
stated that the symptoms of his service-connected disability 
have increased.  

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107.  That is, he has 
initially presented subjective complaints which, given the 
nature of the disability involved, are sufficient to make his 
claim plausible. 

Service connection is currently in effect for prostatitis for 
which a 20 percent evaluation is in effect under Diagnostic 
Code 7527.  

The Court has held that for the purpose of appeals, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant should be applied unless provided otherwise by 
statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).

The criteria for evaluation of genitourinary disabilities 
were amended during the pendency of the veteran's appeal, 
effective February 17, 1994.  See 59 Fed. Reg. 2527 (Jan. 18, 
1994); 59 Fed. Reg. 14,567 (March 29, 1994); 59 Fed. Reg. 
(Sep. 8, 1994).  Under Diagnostic Code 7512 for chronic 
cystitis in effect prior to February 17, 1994, where 
incontinence existed, requiring constant wearing of an 
appliance, a 60 percent rating was assigned; where the 
condition was severe, with urination at intervals of one hour 
or less, and contracted bladder, a 40 percent rating was 
assigned; where the condition was moderately severe, with 
diurnal and nocturnal frequency with pain, and tenesmus, a 20 
percent rating was assigned; and where the condition was 
moderate, with pyuria and diurnal and nocturnal frequency, a 
10 percent rating was assigned.

Under the amended criteria in effect from February 17, 1994, 
prostate gland injuries, infections, hypertrophy, and 
postoperative residuals are evaluated pursuant to the 
criteria found in Diagnostic Code 7527 of the Schedule.  38 
C.F.R. § 4.115b (1998).  Under those criteria, prostatitis 
may be evaluated as a voiding dysfunction or urinary tract 
infection, whichever is predominant.  38 C.F.R. § 4.115a 
(1998).

A rating of 20 percent is warranted for voiding dysfunction 
where the evidence shows continual urine leakage, post-
surgical urinary diversion, urinary incontinence, or stress 
incontinence requiring the wearing of absorbent materials 
which must be changed less than two times per day.  A 40 
percent rating is warranted where the evidence shows that 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials which must be changed two to 
four times per day.  A 60 percent rating is warranted where 
the evidence shows continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence requiring the use of an appliance or the wearing 
of absorbent materials which must be changed more than four 
times per day.  38 C.F.R. § 4.115a (1998).  Voiding 
dysfunction may also be rated for urinary frequency.

A rating of 30 percent is warranted for urinary tract 
infection where the evidence shows recurrent symptomatic 
infection requiring drainage and frequent hospitalization 
(greater than two times per year) and/or requiring continuous 
intensive management.  The Schedule does not provide a rating 
in excess of 30 percent for that disability.  38 C.F.R. § 
4.115a (1998).

Also potentially applicable to the claim are the provisions 
of 38 C.F.R. § 4.115a (1998) pertaining to urinary frequency 
and obstructed voiding.  A 10 percent evaluation is 
assignable for urinary frequency with daytime voiding 
interval between two and three hours, or; awakening to void 
two times per night.  A 20 percent rating is assignable for 
urinary frequency, with the daytime voiding interval between 
one and two hours, or awakening to void three times to four 
times per night.  

A 40 percent rating for urinary frequency is warranted where 
the evidence shows daytime voiding interval of less than one 
hour, or; awakening to void five or more times per night.  
The schedule does not provide a rating in excess of 40 
percent for urinary frequency.  38 C.F.R. § 4.115a (1998).  

Obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year warrants a zero 
percent rating.  Marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following warrants a 10 
percent evaluation: (1) Post void residuals greater than 150 
cc; (2) uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc/sec); (3) recurrent urinary tract infections 
secondary to obstruction; (4) stricture disease requiring 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year.  Urinary retention 
requiring intermittent or continuous catheterization warrants 
a 30 percent evaluation.  38 C.F.R. § 4.115a (1998).

The Board will evaluate the veteran's symptomatology pursuant 
to both the criteria in effect prior to February 17, 1994, 
and the criteria in effect subsequent to that date, to 
determine which may be more favorable to the veteran.

Under the rating criteria in effect prior to February 17, 
1994, the evidence does not show that an evaluation in excess 
of 20 percent is warranted because the rating criteria 
required for a 40 percent evaluation have not been shown.  
The evidence does not reflect that the veteran's condition is 
severe, with urination at intervals of one hour or less, and 
contracted bladder.  Neither the VA examinations nor the VA 
medical records on file show that the veteran urinates at 
intervals of one hour or less, or that his bladder has 
contracted.  

Under the rating criteria in effect from February 17, 1994 
governing voiding dysfunction, in order to receive an 
increased evaluation the evidence would have to show 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials which must be changed two to 
four times per day.  

The evidence does not indicate that the veteran suffers from 
voiding dysfunction manifested by symptoms such as continual 
urine leakage or urinary incontinence or that he wears 
absorbent materials.  Accordingly, an increased evaluation is 
not warranted for voiding dysfunction under the provisions of 
38 C.F.R. § 4.115a (1998).

The Board has also considered the rating criteria in effect 
from February 17, 1994 governing urinary tract infections.  
However, in this case there is no evidence that the veteran 
suffers from urinary tract infections or that he would even 
meet the minimum schedular criteria provided under that sub-
category.  See 38 C.F.R. § 4.115a (1998).

In this case, the Board believes that the most appropriate 
rating criteria in light of the veteran's symptoms are found 
under the provisions of 38 C.F.R. § 4.115a (1998) governing 
obstructed voiding and urinary frequency.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

In order for the veteran to receive an evaluation in excess 
of 20 percent for the rating criteria under 38 C.F.R. 
§ 4.115a (1998) governing obstructed voiding, the evidence 
would have to show urinary retention requiring intermittent 
or continuous catheterization.  Although upon VA examination 
conducted in 1998 the veteran described symptoms of decreased 
stream and some hesitancy, the criteria for an evaluation in 
excess of 20 percent have not been shown.  Accordingly, an 
increased evaluation is not warranted for obstructed voiding 
under the provisions of 38 C.F.R. § 4.115a (1998).

Finally, the Board notes that the veteran's currently 
assigned 20 percent evaluation is based upon a finding that 
the rating criteria under 38 C.F.R. § 4.115a (1998) governing 
urinary frequency are met.  The assignment of a 20 percent 
evaluation contemplates urinary frequency, with the daytime 
voiding interval between one and two hours, or awakening to 
void three times to four times per night.  

The VA examination report of November 1998 indicated that the 
veteran complained of nocturia and reported awakening three 
times a night, thereby meeting these criteria.  In order for 
the veteran to be assigned a 40 percent evaluation, the 
evidence must show daytime voiding intervals of less than one 
hour, or; awakening to void five or more times per night.  

The most recent medical evidence consisting of the November 
1998 VA examination report did not reflect that the veteran 
voided during the day at intervals of less than one hour, or 
that he would awake five or more times per night in order to 
void.  Moreover, neither the 1994 VA examination report of VA 
medical records dated from 1994 to 1998 revealed such 
symptomatology.  Therefore, an increased evaluation is not 
warranted for urinary frequency under the provisions of 
38 C.F.R. § 4.115a (1998).

The Board has also considered whether an increased evaluation 
may be awarded as a result of pain or functional impairment 
associated with the service connected disability.  See 
38 C.F.R. § 4.10.  However, in this case the evidence does 
not reflect that the service connected prostatitis is painful 
or that functional impairment has been shown.  Furthermore, 
as was discussed previously herein, the veteran's impotence 
has not been attributed to his service-connected prostatitis.  
Accordingly, an increased evaluation is not warranted upon 
consideration of the regulatory provisions found at 38 C.F.R. 
§ 4.10 (1998).

In conclusion, although both the rating criteria in effect 
prior to February 17, 1994 and those in effect after February 
17, 1994, currently under 38 C.F.R. § 4.115a have been 
considered as well as additional regulatory provisions, the 
Board is unable to find a basis at this time upon which an 
evaluation in excess of 20 percent may be granted for the 
veteran's service connected prostatitis.  The Board has 
reviewed additional amendments to the criteria for rating 
genitourinary disorders effective in September 1994; however, 
those criteria are not applicable with respective to the 
genitourinary disability which is the subject of this appeal.  
Accordingly, the claim must be denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for prostatitis.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for impotence on a direct 
service incurrence basis, the appeal is denied.

Entitlement to service connection for impotence as secondary 
to service connected prostatitis is denied.

Entitlement to an evaluation in excess of 20 percent for 
prostatitis is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

